Exhibit 99.1 Subscription Rights Certificate Number: Account Registration: Account Number: Number of Shares of Common Stock Held on Record Date: Number of Rights Represented by this Subscription Rights Certificate: Maximum Number of Shares of Common Stock for which You May Subscribe under the Basic Subscription Privilege: PHARMACYCLICS, INC. SUBSCRIPTION CERTIFICATE FOR RIGHTS OFFERING FOR HOLDERS OF RECORD ON [], SUBSCRIPTION PRICE: $[] PER SHARE Pharmacyclics, Inc., a Delaware corporation, (the “Company”) is conducting a rights offering (the “Rights Offering”), that entitles the holders of the Company’s common stock, par value $0.0001 per share (the “Common Stock”), as of the close of business on
